UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9/A Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 (Amendment No. 6) BAYER SCHERING PHARMA AKTIENGESELLSCHAFT (formerly Schering Aktiengesellschaft) (Name of Subject Company) BAYER SCHERING PHARMA AKTIENGESELLSCHAFT (formerly Schering Aktiengesellschaft) (Name of Person Filing Statement) Ordinary Shares, no par value (Title of Class of Securities) DE 0007172009 (ISIN Number of Class of Securities) American Depositary Shares, evidenced byAmerican Depositary Receipts, each representingone Ordinary Share (Title of Class of Securities) 806585204 (CUSIP Number of Class of Securities) Ulrich Grohé, Esq. Müllerstrasse 178 13353 Berlin Federal Republic of Germany Telephone: (011-49-30) 468-1111 (Name, address, and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) Copy to: Peter S. Wilson, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019-7475 Telephone:(212) 474-1000 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The purpose of this Amendment No.6 is to amend and supplement the Solicitation/Recommendation Statement on Schedule 14D-9 previously filed by Schering AG on November 30, 2006 (the “Schedule 14D-9”). Capitalized terms defined in the Schedule 14D-9 and used herein without definition shall have the meanings specified in the Schedule 14D-9. ITEM 8.ADDITIONAL INFORMATION. Item 8 of the Schedule 14D-9 is hereby amended and supplemented by the following information: On May 3, 2007, Bayer Schering Pharma prevailed in both proceedings relating to the Domination Agreement. The Berlin District Court dismissed as unfounded the action contesting the shareholder resolution on the Domination Agreement passed at the extraordinary general meeting of Bayer Schering Pharma held on September 13, 2006. At the same time the Berlin District Court found in favor of Bayer Schering Pharma in the special proceedings (Freigabeverfahren), ruling that the shareholder actions brought neither prevent the registration of the Domination Agreement in the commercial register nor prejudice the effects of the registration. Either of these court decisions may be appealed within the applicable appeal period. ITEM9.EXHIBITS. Item 9 is amended and supplemented by adding thereto: Exhibit Number Description (a)(22) Press Release of Bayer Schering Pharma, dated May 3, 2007 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this statementto be signed on its behalf by the undersigned, thereunto duly authorized. Bayer Schering Pharma Aktiengesellschaft By: /s/Dr. Martin Eisenhauer Name:Dr. Martin Eisenhauer Title:LegalCounsel Bayer Schering Pharma AG By: /s/Dr. Eva Schmid Name: Dr.Eva Schmid Title:Legal Counsel Bayer Schering Pharma AG Dated:May 4, 2007 EXHIBIT INDEX Exhibit Number Description (a)(22) Press Release of Bayer Shering Pharma, dated May 3, 2007
